Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 7/19/2022 in which claims 1 and 13 were amended.
Claims 1-7 and 9-19 remain pending and are presented for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Demian Jackson on 22 August 2022.

The application has been amended as follows: 

In claim 1, line 13, “formed;” is amended to read –formed, wherein the second thickness is less than the first thickness;–;
Cancel claim 2;
In claim 9, line 3, “a doped channel is” is amended to read –a doped channel well is–;
In claim 13, line 14, “layer above” is amended to read –layer, having a first thickness, above–;
In claim 13, line 19, “end;” is amended to read –end, wherein the second thickness is less than the first thickness;–.

Allowable Subject Matter
Claims 1-7 and 9-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Snyder et al (US 2021/0367073 and Snyder hereinafter), discloses a radio frequency (RF) amplifier device on silicon-on-insulator (SOI), comprising: a substrate (comprising 104, 106, and 107; [0012]), having a semiconductive region (107) extending below a top surface of the substrate, the semiconductive region having first and second ends (defined by the left and right ends of transistor) opposing one another along a direction parallel to the top surface of the substrate (Fig. 1); a first dielectric layer (within the transition thickness from lowest thickness to greatest thickness of 124; [0014]), formed above the semiconductive region of the substrate, having a first thickness (Fig. 1); a first gate electrode (122 over the transition thickness of 124; [0014]), disposed on the first dielectric layer over the semiconductive region between the first and second ends (Fig. 1); a second dielectric layer (lowest thickness of 124; [0014]), having a second thickness, formed on the top surface of the substrate adjacent to the first dielectric layer below the first gate electrode and near the first end, wherein the second dielectric layer is formed separately after the first dielectric layer is formed (“formed separately” is a product by process limitation and is given little patentable weight; as the product of Snyder, namely a dielectric with two thicknesses are formed although potentially by a different method, the claimed recitation is met as the claimed product and disclosed product are the same), wherein the second thickness (lowest thickness of 124) is less than the first thickness (transition thickness of 124); and a second gate electrode (122 over lowest thickness of 124), disposed over the second dielectric layer and in electrical contact with the first gate electrode, wherein a sidewall of the second gate electrode opposite the first gate electrode is substantially perpendicular to a top surface of the substrate (Fig 1). Snyder fails to expressly disclose wherein a doped source is formed within the semiconductive region at the first end; a doped drain is formed within the semiconductive region at the second end; and a doped channel is formed between the doped source and the doped drain, at least a portion of the doped channel is disposed beneath the first gate electrode and separated from the first gate electrode by the first dielectric layer, the doped channel having a majority carrier type opposite a majority carrier type of the doped source and the doped drain (when the second thickness is less than the first thickness).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813